Title: To Benjamin Franklin from Fleury & Demadières, 5 January 1781
From: Fleury & Demadières
To: Franklin, Benjamin


Monsieur
a orleans ce 5e jer 1781
En reponse à L’honneur de la vôtre du 20 Xbre der nous sommes Charmé que vous ayez recû vos vins, En bon Etat.
Nous vous avons expedié hier sur la voiture de monceau d’orleans au prix de 26 l.t. pour toute voiture un tonneau de vin vieux de st denis formant deux poinsons Ct. 430 Blles [Bouteilles] pintes de paris il vous plaira nous donner Credit de £ 215 l.t. que vous aurez la Complaisance de faire Compter a mrs augte Dumoussay freres nos Banquiers rue danjou au marais au Coin de la rue de Beauce a paris vous y joindrez sil vous plaist les 6 l.t. 5 s pour nos frais a vos Caisses de vin.
Nous esperons que vous serez Content du vin que vous avons Envoyé etant tout ce quil y a de meilleur, si vous En este Comptant nous En avons Encore plusieurs tonneaux de pareille. Nous avons l’honneur detre avec le plus profond respect Monsieur Vos tres humb & ob servts
Ve F. FLEURY & Pre. Demadiêres
a son altesse monsieur franklin a passy
 
Addressed: A Son exellence / Son exellance monsieur franklin / ministre plenipotentaire des Etats unis / A Passy / pres paris
Notation: Ve. J. Fleury & Pre. Remandiere, à orleans ce 5. Jr. 1781
